                                                                                                 FILED
                     IN THE UNITED STATES DISTRICT COURT FOR THE                            IN OPEN COURT
                              EASTERN DISTRICT OF VIRGINIA

                                                                                       MAY^ 1 6 2019
                                       Alexandria Division
                                                                                      ULERK U.S. DISTRICT COURT
                                                                                        ALEXANDRIA. VIRGINIA
 UNITED STATES OF AMERICA                            Criminal No. 1:19-CR-113-CMH

                V.                                   Count 1: Abusive Sexual Contact
                                                    Aboard an Aircraft in Flight
 GEORGIY SERYOGIN,                                  (18 U.S.C. § 2244(b)and 49 U.S.C. §
     a/k/a "George Seryogin,"                        46506(1))
     a/k/a "Georgiy Seregin"

                Defendant.



                                        INDICTMENT


                             Mav 2019 Term - At Alexandria. Virginia

       THE GRAND JURY CHARGES THAT:


                                           COUNT 1


                      (Abusive Sexual Contact Aboard an Aircraft in Flight)

       On or about July 27, 2018, while aboard United Airlines Flight # 804, an aircraft in flight

within the special aircraft jurisdiction of the United States, on a nonstop flight from Narita

International Airport in Tokyo, Japan to Washington Dulles International Airport in Dulles,

Virginia, within the Eastern District of Virginia, the defendant, GEORGIY SERYOGIN, a/k/a

"George Seryogin," a/k/a "Georgiy Seregin," who was arrested in the Eastern District of Virginia,

did, with an intent to abuse, humiliate, harass, and degrade "Jane Doe" and to arouse and gratify

the sexual desire of any person, knowingly and intentionally engage in sexual contact with "Jane

Doe," without her permission; specifically, GEORGIY SERYOGIN intentionally touched the

inner thigh and vagina of"Jane Doe," through her clothing.
(In violation of Title 18, United States Code, Section 2244(b)and Title 49, United States Code,

Section 46506(1).)



                                                   A TRUE BILL .

                                                              > Pursuant to theB-GovenimentA^
                                                               the origintil ofthis page hash^fliea
                                                                        jjcui iu the ClcfWs Office.'

                                                   FOREPERSON OF THE GRAND JURY




      G.Zachary Terwilliger
      United States Attorney



By:
      Raj Parekh
      Maureen Cain
      Assistant United States Attorneys
